Detailed Office Action
	Applicant’s amendments and arguments filed on 3/21/2022 have been entered and fully considered. Claims 31, 35, and 39 are amended. Claims 1-30, 42, and 44  are cancelled. New claims 51 and 52 are added. Claims 31-41, 43, 45-52 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/490,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejection previously set forth in the non-final office action of 10/21/2021 is withdrawn.
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome all the objections previously set forth in the non-final office action of 10/21/2021. These objections are withdrawn.
Applicant’s first amendment to claim 31 and its corresponding arguments have been considered (see arguments of 3/21/2022, pages 7-8). Claim 31 amendment that now specifies the substrate to be in solid form, overcomes the 35 USC 103 rejection over the primary art of KLEIN (US-2016/0039955), hereinafter KLEIN. This rejection is withdrawn. Upon further search and consideration, a new ground of 35 USC 103 rejection is made over the primary art of OGAWA (JP-2002206046-A and its English translation), hereinafter OGAWA. This rejection is detailed below in the 35 USC 103 section.
Applicant’s second amendment to claim 31 and its corresponding arguments have been considered and found not to be persuasive (see arguments of 3/21/2022, pages 8-9). 
Applicant states that  the valve (18) of Shaffer has a handwheel (19) for regulating the flow and pressure of the plastic going through the valve, i.e., when the valve is open. The valve is not described in SHAFFER (US 3,826,602) as being used to open and then close "so as to precisely form the entrained polymer structure in the predetermined shape," as Claim 31 requires.
	As stated by the Applicant this amendment to claim 31 was previously in the dependent claims 42 and 44 that are now cancelled. The Examiner maintains that previous claims 42 and 44 were properly rejected in view of SHAFFER.
	The Examiner notes that the limitation in dispute recites that the valve alternates between an open and a closed state to precisely form the entrained polymer composition. This limitation does not recite that the act of opening/closing is repeated in an automated manner.
	As detailed by the Examiner in non-final office action 10/21/2021 (pages 9-11), the Examiner showed that the tertiary art SHAFFER discloses a valve and that during the application of the molten polymer this valve is open {[col 2, lines 58-63]}. The Examiner further indicated that SHAFFER was not relied upon for teaching on dispensing a precise, determined amount of molten polymer. The primary and secondary arts were relied upon for these teaching (see non-final office action of 10/21/2021, 2nd paragraph of page 11). The Examiner then argued that since the valve of SHAFFER is capable of being closed (this is what a valve does), incorporation of valve of SHAFFER in the method of the primary/secondary arts results in opening and closing the valve since the flow of polymer has to stop so that the predetermined amount can be deposited. 
The Examiner maintains this rejection and has reiterated it in the rejection of independent claim 31 since this limitation is now amended in this claim (see section 103 below).
Applicant’s argument that none of the prior art discloses “the surface of the substrate extending outwardly beyond the outer boundary”, has been fully considered and found not to be persuasive (see argument of 3/21/2022, page 7).
The Examiner respectfully disagrees. The Examiner relied on the teachings of the secondary reference of SAGONA (US 8,142,603) for rejection of this limitation (see non-final office action of 10/21/2021, page 5). The Applicant has not provided an argument as to why teachings of SAGONA do not render this limitation obvious. The Applicant states that SAGONA does not disclose dispensing of entrained polymer in molten form to a solid substrate. The Examiner did not rely on SAGONA for this limitation.
The Examiner acknowledges addition of new claims 51 and 52 and have outlined their rejection in this office action in the rejection sections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is dependent on cancelled claim 44, therefore it is not clear that claim 45 limitations adds upon limitations of which claim. As such this claim and its dependent claims 46-50 are indefinite and rejected.
Claim 45 recites the same limitation as claim 43. Since claim 43 depends on claim 31 that now includes the limitation of cancelled claim 44, and for the purpose of examination, the Examiner interprets claim 45 as cancelled since claim 43 covers that limitation. In this office action, examination of claim 43 is interpreted to be the same as claim 45. Also, it is interpreted that claim 46 is dependent on claim 43 and not on claim 45. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 32, 34, 36, 37, 39-41, 43, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA (JP-2002206046-A and its English translation), hereinafter OGAWA, in view of SAGONA (US 8,142,603), hereinafter SAGONA and SHAFFER (US 3,826,602), hereinafter SHAFFER. Note that the italicized text below are the instant claims.
Regarding claims 31, 32, 39-41, OGAWA teaches A method for forming and adhering an entrained polymer structure to a substrate {[0001], [FIG. 4] F1 is the entrained polymer structure and F4 is the substrate, note that they are adhered together}, comprising the steps of: 
a. extruding an entrained polymer composition in molten form, wherein the entrained polymer composition comprises a mixture of a base polymer and a particulate active agent {[0008] note extrusion molding of the resin as a molten resin, [0006] note the powdery desiccant that is the particulate active agent that is added to the resin as a mixture}; 
b. providing the substrate, which is in solid form, having a surface for receiving application of the entrained polymer composition {[FIG. 4] note that F4 which is the substrate in solid form is positioned under dispenser 18, note that molten F1 (the entrained polymer composition) is deposited onto a solid substrate F4}, and 
c. applying the entrained polymer composition in molten form in a predetermined shape to the surface of the substrate to form thereon a solidified entrained polymer structure, wherein the entrained polymer composition adheres to the surface of the substrate by thermal bonding, wherein the entrained polymer structure is formed upon cooling and solidification of the entrained polymer composition {[FIG. 4] note that when F4 is under the applicator 18, the dispensing of F1 occurs (see above for molten teachings), note that F5 is the resulting monolithic structure, [0018] note the teaching on the slit of die that has a predetermined shape, thus dispensing film of F1 in a predetermined shape, also note cooling, [0016] note the thermal boning that indicates compatibility and no use of adhesive}. 
OGAWA, however, is silent on the boundaries of polymer structure in relation to the substrate. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine choices that are available.
In the same field of endeavor that is related to active polymer film adhered to a substrate, SAGONA discloses the solidified entrained polymer structure comprising an outer boundary, the surface of the substrate extending outwardly beyond the outer boundary (claim 31), wherein the surface of the substrate extends outwardly beyond the outer boundary in all directions (claim 32) {[FIG. 3] note that 2 is the substrate and 5 is the active film or entrained polymer, note that 2 surrounds 5 in all directions}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SAGONA in the method of OGAWA. As discussed above and since OGAWA is silent on the details of the relational configurations of substrate and entrained polymer, one of ordinary skill in the art would have been motivated to look to prior art to find an appropriate configuration for substrate/entrained polymer. Such prior art is SAGONA.
Furthermore, as disclosed by SAGONA this geometrical configuration is an appropriate form for making food packaging in two options of blister and pouch {[abstract], [col 3, lines 45-46], [col 4, lines 38-44]}. Since OGAWA also discloses that its method is appropriate for food packaging {[0001], [0002]}, incorporation of the geometrical configuration of SAGONA in the method of OGAWA is appropriate and results in successful preparation of a food package.
As indicated above, SAGONA discloses extrusion molding for delivery of the molten resin {[0008]}. Combination of OGAWA and SAGONA, however, are silent on the details of a hot melt dispensing apparatus/extruder to perform the task of dispensing the molten resin.  
Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine an appropriate extrusion process to implement the OGAWA/SAGONA method.
In the same field of endeavor that is related to extrusion of plastic material, SHAFFER discloses wherein the method is carried out using a hot melt dispensing apparatus comprising an extruder which conveys the entrained polymer composition in molten to a dispenser that applies the entrained polymer composition in molten form to the surface of the substrate (claim 31), i. the extruder for blending and melting the entrained polymer composition and providing a flow of form through the apparatus (claim 39) {[abstract], [col 2, lines 54-55], [FIG. 2] 16/18/19/21 is interpreted as the dispenser that eventually delivers the molten entrained polymer, [col 2, lines 54-56] note plastic is in melt form, note extruder 12, note that entrained polymer mixture is taught by OGAWA as discussed above and OGAWA teaches blending and melting them in [0006]};
ii. a hose having an internal lumen in fluid communication with an exit of the extruder to receive the flow of the entrained polymer composition in molten form (claim 39) {[col 2, lines 10-21] note that a conduit (or hose) that permits flow of plasticized material inherently has an internal lumen, [FIG. 2] hose 23 communicates with the exit of extruder or die 25}; and 
iii. an applicator in fluid communication with the hose, the applicator comprising the dispenser for dispensing the molten entrained polymer composition (claim 39) {[FIG. 2] hose 23 ends at (or is in fluid communication with) 16/18/19/21 that is interpreted as the applicator/dispenser that eventually delivers the molten entrained polymer},
wherein the lumen terminates at the applicator to which the entrained polymer composition in molten form is conveyed through the hose (claim 39) {[FIG. 2] hose 23 ends at 16/18/19/21 that is interpreted as the applicator/dispenser}.
wherein the lumen is heated as the entrained polymer composition is conveyed through the hose to the dispenser to maintain the molten form of the entrained polymer composition (claim 40) {[col 2, lines 10-21] note heating of conduit to allow the flow of the molten polymer, note the molten polymer is still in the hot melt apparatus, thus before the dispenser}.
wherein the dispenser is heated to maintain the molten form of the entrained polymer composition for applying to the surface of the substrate and to facilitate precise formation of the entrained polymer composition into the predetermined shape (claim 41) {[col 2, lines 1-6] note the teaching that the adapter has heating means to maintain the polymer in fluid or melted form, [col 2, lines 64-65] note that the adapter 21 as described above is part of the applicator/dispenser and has heating manes to maintain the molten polymer, note that this is the exit of molten polymer and therefore it is at the application step, note that also as shown by SAGONA (FIG. 3) the formation of polymer 5 is precise, also note that since the dispenser is heated similar to the limitation above precise formation is facilitated}.
the dispenser comprising a valve that alternates between a closed state and an open state so as to precisely form the entrained polymer structure in the predetermined shape (claim 31) {[col 2, lines 58-63] note the teaching on valve and flow regulator, note that during application the valve is open and once the application is done the flow will be stopped, thus valve alternates between open and close states to apply the predetermined amount as taught by the combination of OGAWA and SAGONA above, note that also as shown by SAGONA (FIG. 3) the formation of polymer 5 is precise, also note that since the dispenser is heated similar to the limitation above precise formation is facilitated, also note that the valve of SHAFFER is capable of being closed (this is what a valve does), incorporation of valve of SHAFFER in the method of the combination of OGAWA/SAGONA results in opening and closing the valve since the flow of polymer has to stop so that the predetermined amount can be deposited}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the hot melt dispensing apparatus of SHAFFER in the method of OGAWA/SAGONA, since as discussed above, the combination is silent on the details of its extrusion process and an artisan would have been highly motivated to look to prior art to find an appropriate apparatus. Such prior art is SHAFFER.
Furthermore, and as disclosed by SHAFFER, the advantage of this hot melt apparatus is that since extruder and die combination are extremely heavy, their movement is impractical, thus there is a desire to be able to independently move the applicator without the need for a motorized extruder carriage; also, this design can accommodate several extruders with the overall result of a more flexible extruder/die combination at a substantially reduced price {[col 1, lines 8-12], [col 2, lines 21-33]}.
Regarding claim 34, SAGONA discloses wherein the substrate is a foil and the surface of the substrate comprises is a polymer sealing layer on the foil {[abstract], [col 4, lines 4-7] note the heat seal layer, [col 4, lines 19-22] note the polymer in the foil and note that since foil is connected to polymeric active film, it is a polymer seal layer}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the substrate in the method of OGAWA with the foil substrate of SAGONA.
It has been held that simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143(I)(B)}. In this case and since both SAGONA {[col 3, lines 45-46]} and OGAWA {[0001], [0002]} are related to food packaging, such substitution results in a predictable outcome i.e. a food package.
Regarding claims 36, OGAWA discloses wherein the particulate active agent is from 30% to 60% by weight of the entrained polymer {[0038]}. 
Regarding claim 37, OGAWA discloses wherein the particulate active agent is a molecular sieve, which is present in a range of from 20% to 80% by weight with respect to the total weight of the entrained polymer composition {[0038]}.
Regarding claim 43 (and 45, see 112b above), OGAWA teaches wherein the solidified entrained polymer structure is in the form of a film {[0016]}. 
SAGONA discloses wherein the substrate is a foil and the surface of the substrate comprises is a polymer sealing layer on the foil {[abstract], [col 4, lines 4-7] note the heat seal layer, [col 4, lines 19-22] note the polymer in the foil and note that since foil is connected to polymeric active film, it is a polymer seal layer; also note the motivation statement under claim 34 above}.
SAGONA further discloses having a thickness of from 0.1 mm to 1.5 mm {[col 3, lines 40-42]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SAGONA in the method of OGAWA and have set the thickness of the polymer structure according to the disclosure of SAGONA.
Since SAGONA discloses similar application of active polymer for protection of moisture sensitive products {[col 3, lines 63-66]} as OGAWA {[0002]}, the teaching of SAGONA on the active polymer thickness is applicable to the method of OGAWA. 
Note section 112b above and changes in dependency of claims 46-50:
Regarding claim 46 and limitation of “wherein the particulate active agent is a molecular sieve which is present in a range of from 30% to 60% by weight with respect to the total weight of the entrained polymer composition” see the analysis of claims 36 and 37 above.
Regarding claims 47 and 48, OGAWA discloses the composite comprising the entrained polymer structure and the substrate to which the entrained polymer structure is adhered (claim 47), a package comprising the composite of claim 47 (claim 48) {[0041] note the produce bag or package that has the structure that as discussed above under claims 46/43/31 is prepared according to the combination method of OGAWA, SAGONA, and SHAFFER}.
Regarding claims 49 and 50, SAGONA discloses wherein the package is a pouch for a moisture-sensitive product (claim 49), wherein the package is a blister pack (claim 50) {[col 4, lines 38-44], [col 3, line 63-66]}.
As previously set forth in the analysis of claim 31, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SAGONA in the method of OGAWA. As discussed above and since KLEIN is silent of the details of the geometrical configurations of substrate and entrained polymer, one of ordinary skill in the art would have been motivated to look to prior art to find an appropriate configuration of substrate/polymer. Such prior art is SAGONA.
Furthermore, as disclosed by SAGONA this geometrical configuration is an appropriate form for making food packaging in two options of blister and pouch {[abstract], [col 3, lines 45-46], [col 4, lines 38-44]}. Since OGAWA also discloses that its method is appropriate for food packaging {[0001], [0002]}, incorporation of the geometrical configuration of SAGONA in the method of OGAWA is appropriate and results in successful preparation of a food package in both forms.
Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA, SAGONA, and SCHAFFER as applied to claim 31 above, and further in view of KLEIN (US-2016/0039955), hereinafter KLEIN.
Regarding claim 33, combination of OGAWA, SAGONA, and SCHAFFER discloses all the limitations of claim 31. This combination, however, is silent on adding a channeling agent to the polymer mix to create interconnected passages that penetrate the base polymer.
In the same field of endeavor that is related to entrained polymer, KLEIN discloses and wherein the entrained polymer composition comprises a channeling agent, the solidified entrained polymer structure comprises passages formed of the channeling agent that penetrate through the base polymer {[abstract], [0078], [FIG. 7] note the channels 45 penetrate through the base polymer 25}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the channeling agent of KLEIN into the method of OGAWA, SAGONA, and SHAFFER. As disclosed by KLEIN, the use of channeling agent for channeling moisture through polymers is well known in the art {[0003]}. Since the method of OGAWA is designed to remove moisture using desiccants {[0005]}, one of ordinary skill in the art, would have been highly motivated to add the channeling agent of KLEIN to the polymer mixture of OGAWA to direct the moisture to the desiccant particle in the polymer of OGAWA.
Regarding claim 38, OGAWA discloses wherein the particulate active agent is a silica gel {[0011]}.
OGAWA, however, is silent on the amount of silica gel added.
 In the same field of endeavor that is related to entrained polymer, KLEIN discloses which is present in a range of from 20% to 80% by weight with respect to the total weight of the entrained polymer composition {[0049]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the amount of the active agent as taught by KLEIN into the method of OGAWA, SAGONA, and SHAFFER. The advantage of the amount of active agent taught by KLEIN that the disclosed range ensure greater adsorption capacity of the final composition and at the same time prevents the brittleness of the product {[0049]}.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA, SAGONA, and SHAFFER as applied to claim 31 above, and further in view of COLGROVE (US-2018/0312667), hereinafter COLGROVE.
Regarding claim 35, combination of OGAWA, SAGONA, and SHAFFER discloses all the limitations of claim 31. This combination, however, is silent on adding a flow agent to the entrained polymer composition.
In the same field of endeavor that is related to thermoplastic and injection molding, COLGROVE discloses the entrained polymer comprising a flow agent selected from the group consisting of: a polyolefin, a polyolefin derivative, a natural wax, a synthetic wax, polyethylene, polyethylene derivatives, ethylene bis(stearamide), and cetyl palmitate {[abstract], [0037], [0058]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of COLGROVE in the combination method of OGAWA, SAGONA, and SHAFFER and have added a flow agent to the entrained polymer composition.
The advantage of the addition of a flow agent, as disclosed by COLGROVE, is to enhance the flow characteristics of the thermoplastic mixture so that it can be easily injected {[0054]}. Note that OGAWA also uses extrusion {[0008]}, which is a form of injection, therefore greatly benefits from this flow enhancement. 
Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA, SAGONA, and SHAFFER as applied to claims 31 and 39 above, and further in view of SINSEL (US-2002/0168532), hereinafter SINSEL.
Regarding claims 51 and 52, combination of OGAWA, SAGONA, and SHAFFER discloses all the limitations of claim 31 and 39. The combination above, however, is silent on its packaging method being carried out in a continuous and automated in-line process.
In the same field of endeavor that is related surface coating of a substrate with a polymeric layer, SINSEL discloses wherein the method is carried out as part of an automated, in-line package production process in which the dispenser repeats the dispensing step, in an automated manner, so as to form additional entrained polymer structures, each of which is in the predetermined shape (claim 51 and first part of claim 52) {The Examiner notes that this claim does not recite that the additional structures are formed on the same substrate, thus this limitation is interpreted as automated production of the single polymer and substrate product in a repeated step or on-line production, note that inherently the predetermined shape that is discussed in claim 31, is maintained during production of each individual piece, [abstract], [0013] note the teaching of in-line operations (thus a plurality of operation) in sequence and control that is an indication of an automated process, [0005] note product uniformity that is an indication of control and automation}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SINSEL in the method of OGAWA/SAGONA/SHAFFER and have performed the packaging process of in a controlled and automated in-line process. The advantage of this in-line process as disclosed by SINSEL is the product uniformity, polymer coating integrity, and increased productivity {[0005]}.
Regarding the remainder limitation of claim 52 (“wherein the lumen is heated as the entrained polymer composition is conveyed through the hose to the dispenser to maintain the molten form of the entrained polymer composition, wherein the substrate is a foil and the surface of the substrate comprises is a polymer sealing layer on the foil, wherein the particulate active agent is a molecular sieve or a silica gel which is present in a range of from 30% to 80% by weight with respect to the total weight of the entrained polymer composition”), these limitation were analyzed in details in claims 40, 34, 36, and 37. Note that in the rejection of claim 37, the Examiner showed that OGAWA discloses a molecular sieve concentration of 40% {[0038]}, thus meeting the recited range of 30% to 80% in claim 52.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748